DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed with the Response After Final Action filed on 08/17/2022 has been entered and fully considered. Applicant’s amendments to the claims have overcome the 35 U.S.C. § 103 rejections previously set forth on the Final Office action mailed 05/18/2022 in view of the Advisory Action mailed on 07/12/2022.
Claim Status
	Claims 1 – 10 and 12 – 18 remain
Claim 1 is amended
Claim 11 is cancelled
In view of Applicant’s amendment and arguments, the following is an examiner’s statement for the reasons for allowance.

Allowable Subject Matter
Claims 1 – 10 and 12 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Tanaka (US 2016/0100850 A1), Jacob et al. (US 4,438,541), MAKINO, Tadashi (JPH6-61107-U, cited in the 07/12/2021 IDS, with English Translation by Schreiber Translations, INC.),  Gierse et al. (US 4,065,837) and G. H. ERB (US 3,550,223).
The prior art of record – taken apart or in combination – fails to anticipate and/or render as obvious, neither provides teaching, suggestions or motivations to one of ordinary skill in the art of a method for manufacturing a sheet for use in a tongue plaque cleaner for scraping off tongue plaque, comprising all the limitations of amended claim 1, as filed.
Tanaka teachers a method of manufacturing a sheet for use in a tongue plaque cleaner, but fails to teach a step of heating a sheet material having multiple looped thread members protruding from one surface of the sheet material at a temperature below the melting point of the thread members; wherein the sheet is heated in such a manner that the first and the second thread members maintain their shapes that were exhibited before cutting, and that the multiple cutting devices are arranged in a row in a direction perpendicular to a moving direction of the sheet or multiple cutting devices.
Jacob teaches a method of dental plaque removal and the structure of a brush bristle (fibers, “looped thread members”; Abstract), were a polymeric material used (polypropylene, Col. 1, lines 66 – 68), to form the bristles (looped thread members), which is selected for its heat shrinking characteristic, is subjected to heating by a radiant source (12) (Col. 2, lines 11-15), obtaining a tight return bend (14) over the top of the rail (10) and side lengths (16 & 17) held in a substantially straight rod formation (Col. 2, lines 15-19). 
Makino teaches a method for manufacturing a male or female hook and loop fastener having a narrow width and having a tab part [0001], made of a thermoplastic resin such as polyester or polyamide [0015], a device having a plurality of sets of needle-shaped cutter units, which allows the loop-shaped engaging elements of the hook and loop fastener to be cut simply by passing through the needle-shaped cutter, increasing the cutting speed [0013].
Gierse et al. teaches a technique that is applicable to the base method and device of Makino (that is, US’837 discloses a device “wherein the loops of the threaded members are cut by multiple cutting devices as a result of horizontally moving the sheet material to pass beyond the multiple cutting devices”). See Gierse et al. at FIGS. 1 and 2, and Col. 3, ll. 64-68, cont. Col. 4 ll. 1, “In the illustrated embodiment of FIGS. 1 and 2, the construction of the cutting knife 4 is purported, due to the use of a four-linkage joint or articulation transmission, to be adjustable by the joint transmission automatically parallel to the longitudinal direction of the fabric loops to be severed;” Col. 3, ll. 64-68, cont. Col. 4 ll. 1.  
G. H. ERB teaches a method of making and apparatus for creating loops and hooking elements into loops, wherein the hooks are formed by severing (cutting) or removing a segment of the loop (Col. 1, ll. 11-28).  

However, the cited prior art of record – taken apart or in combination – fails to anticipate and/or render as obvious, neither provides teaching, suggestions or motivations to one of ordinary skill in the art of a method for manufacturing a sheet for use in a tongue plaque cleaner for scraping off tongue plaque, comprising – inter alia – “wherein, the sheet material is heated in such a manner that the first and the second thread members maintain their shapes that were exhibited before cutting, and a distance between the multiple cutting devices that neighbor each other in the direction perpendicular to the moving direction is larger than a distance between the thread members that neighbor each other in the direction perpendicular to the moving direction.”
Therefore, amended claim 1 is considered allowable over the prior art of record. Dependent claims 2 – 10 and 12 – 18 are allowed based on their dependency from allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712